     Case 4:19-cv-00162-MW-CAS Document 52 Filed 03/06/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION
                     CASE NO.: 4:19-cv-00162-MW-CAS

ELIZABETH        FREDERICK,           as
Personal Representative of the Estate of
Jennifer Casey Norred and on behalf of
the survivors, Elizabeth Frederick,
Mother and William James Norred,
Father,

      Plaintiff,

v.

WALTER MCNEIL, Sheriff of Leon
County, Florida, CORIZON, LLC, a
Health Services Corporation, MARIA
LILIAN GARCIA, M.D., KIMBERLY
PETERSEN, DEBBIE SELLERS and
MISTY ROBERTSON, in their
individual capacities.

      Defendants.
                                       /

                          NOTICE OF MEDIATION

      Defendants Corizon, LLC, Maria Lilian Garcia, M.D., Debbie Sellers and

Misty Robertson hereby provide notice that this matter has been set for a

mediation conference with Mediator Dominic Caparello on Thursday, April 30,

2020, beginning at 10:00 a.m. at Messer, Caparello P.A., 2618 Centennial Place,

Tallahassee, FL 32308.
            Case 4:19-cv-00162-MW-CAS Document 52 Filed 03/06/20 Page 2 of 2



                                              By:       /s/ Gregg A. Toomey
                                                      Gregg A. Toomey
                                                      Florida Bar No. 159689

                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 6th day of March, 2020 I electronically
    filed the foregoing with the Clerk of the Court by using the CM/ECF System,
    which will send a copy of the foregoing electronically to the following:

     James V. Cook                                         Michael P. Spellman
     James V. Cook, PA                                     Matthew J. Carson
     Attorneys for Plaintiff                               Sniffen & Spellman PA
     314 W. Jefferson Street                               Attorneys for Defendants McNeil and
     PO Box 10021 [32302]                                  Petersen
     Tallahassee, FL 32301-1608                            123 N. Monroe Street
     P: 850-222-8080                                       Tallahassee, FL 32301
     F: 850-561-0836                                       P: 850-205-1996
     E: cookjv@gmail.com                                   F: 850-205-3004
                                                           E: mspellman@sniffenlaw.com;
                                                           mcarson@sniffenlaw.com
                                                           twylie@sniffenlaw.com
                                                           mduber@sniffenlaw.com

                                                           THE TOOMEY LAW FIRM LLC
                                                           Attorneys for Defendants Corizon,
                                                           Garcia, Sellers and Robertson
                                                           The Old Robb & Stucky Building
                                                           1625 Hendry Street, Suite 203
                                                           Fort Myers, FL 33901
                                                           Phone: 239.337.1630
                                                           Fax: 239-337.0307
                                                           Email: gat@thetoomeylawfirm.com,
                                                           alr@thetoomeylawfirm.com, and
                                                           hms@thetoomeylawfirm.com

                                                           By:       /s/ Gregg A. Toomey
                                                                   Gregg A. Toomey
                                                                   Florida Bar No. 159689

The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          2
